Citation Nr: 1636414	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder, to include major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John C. Blair, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to September 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a rating in excess of 30 percent for generalized anxiety disorder, to include major depressive disorder.  The Board remanded the Veteran's increased rating claim in August 2013 for additional development and it now returns for further appellate review.

Although the issue of entitlement to a TDIU was not expressly certified to the Board for appellate review, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The evidence reasonably raises the question of entitlement to a TDIU, as the Veteran asserts that he has been unable to keep a steady job since his anxiety disorder with depression began to get progressively more severe in the 1990s.  In this regard, in her March 2010 report, a private psychologist, A.G., noted that the Veteran's symptomatology was such that employment would be difficult, even if the Veteran were actively seeking mental health treatment and taking medications to ameliorate his symptoms.  The issue of TDIU must therefore be adjudicated as part and parcel of the claim for an increased rating for the service-connected generalized anxiety disorder, to include major depressive disorder.

In a January 2011 brief, the Veteran's attorney raised the issue of whether there is clear and unmistakable error in a rating decision issued in April 1998 that granted a 30 percent rating for his service-connected acquired psychiatric disorder, which was characterized as psychophysiological reaction with associated hyperventilation syndrome manifested by syncopal weakness and dizziness and complaints of pectoral myalgia at such time, and in a rating decision issued in June 2005 that denied a rating in excess of 30 percent for generalized anxiety disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, as noted in the Introduction, the Board finds that the issue of TDIU has been raised in connection with the Veteran's increased rating claim.  As a result, the issue must be remanded to the AOJ to conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of TDIU, and requesting that he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), referable to such issue. 

With regard to both issues on appeal, the Board further finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  Specifically, in August 1999, the Veteran submitted an award letter from such agency indicating that he became disabled as of October 10, 1997, and was entitled to monthly disability benefits beginning April 1998.  While the basis of the award is not indicated and the current appeal period stems from a July 2008 claim for an increased rating for his service-connected psychiatric disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted in Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2011), that "VA is specifically required to assess a disability "in relation to its history" when making disability ratings determinations:

Over a period of many years, a Veteran's disability claim may require re[-]ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition. It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.

38 C.F.R. § 4.1."

Furthermore, the Federal Circuit cited VA regulations that state "[d]ifferent examiners, at different times, will not describe the same disability in the same language" and "a change for the better or worse" in a Veteran's condition "may not be accurately ... described" in a single report.  See 38 C.F.R. § 4.2. Accordingly, "[i]t is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." Id.; see also Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991) (evaluating a current disability in light of its complete recorded history "operate[s] to protect claimants against adverse decisions based on a single, incomplete or inaccurate report").

The Federal Circuit further stated that the "evaluation of a disability in light of its history is particularly important in the context of psychiatric disorders.  Because "psychiatric disorders abate and recur," the VA is obligated to evaluate them "not by reference to isolated periods of activity or remission, but by assessing the effects of the disease or injury over the history of the condition."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed.Cir.2002).  Thus, VA regulations specifically provide that a rating for a psychiatric disorder must be "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. 
§ 4.126(a)."

As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, as there is conflicting evidence regarding the impact the Veteran's service-connected psychiatric disability has on his employability, a VA examination should be requested to describe the functional impact of the Veteran's generalized anxiety disorder, to include major depressive disorder, on his daily life and employability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ should contact SSA and obtain copies of all administrative decisions and associated medical records pertaining to any claim for disability benefits filed by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination so as to assess the nature and severity of his generalized anxiety disorder, to include major depressive disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should describe the nature and severity of all manifestations of the Veteran's generalized anxiety disorder, to include major depressive disorder, on his social and occupational functioning.  In discussing such impact, the examiner is requested to review the record, to specific include the VA examinations conducted in October 2008 and November 2012, and the private psychological evaluation conducted by A.G. in March 2010, and reconcile his or her opinion regarding the impact the Veteran's service-connected psychiatric disability has on his ability to secure and maintain substantially gainful employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




